Exhibit 10.2
FINANCIAL ENGINES, INC.
2009 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
     You have been granted the following Option to purchase Common Stock of
FINANCIAL ENGINES, INC. (the “Company”) under the Company’s 2009 Stock Incentive
Plan (the “Plan”):

     
Name of Optionee:
  [Name of Optionee]
 
   
Total Number of Option Shares Granted:
  [Total Number of Shares]
 
   
Type of Option:
  [Type of Stock Option]
 
   
Exercise Price Per Share:
  $                                        
 
   
Grant Date:
  [Date of Grant]
 
   
Vesting Commencement Date:
  [Vesting Commencement Date]
 
   
Vesting Schedule:
  This Option becomes exercisable with respect to the first 1/4th of the Shares
subject to this Option when you complete 12 months of continuous Service as an
Employee or a Consultant from the Vesting Commencement Date. Thereafter, this
Option becomes exercisable with respect to an additional 1/48th of the Shares
subject to this Option when you complete each additional month of such Service.
 
   
Expiration Date:
  [Expiration Date]. This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

     By your acceptance of this Stock Option Grant, you agree that this Option
is granted under and governed by the terms and conditions of the Plan and the
Stock Option Agreement (the “Agreement”), which are attached to and made a part
of this document.
     By accepting this Stock Option Grant you further agree that the Company may
deliver by e-mail all documents relating to the Plan or this Award (including
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify you by e-mail.

          FINANCIAL ENGINES, INC.
         -s- Raymond J. Sims [f56581f5658101.gif]       By:  RAYMOND J. SIMS   
    Title:   E.V.P. and Chief Financial Officer       

 



--------------------------------------------------------------------------------



 



FINANCIAL ENGINES, INC.
2009 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT

     
Tax Treatment
  This Option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code or a non-qualified option, as provided in the Notice
of Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a non-qualified option to the extent required
by the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.
 
   
Vesting
  This Option becomes exercisable in installments, as shown in the Notice of
Stock Option Grant. This Option will in no event become exercisable for
additional Shares after your Service as an Employee or a Consultant has
terminated for any reason.
 
   
Term
  This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.
 
   
Regular Termination
  If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company
determines when your Service terminates for this purpose and all purposes under
the Plan and its determinations are conclusive and binding on all persons.
 
   
Death
  If your Service terminates because of death, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
 
   
Disability
  If your Service terminates because of your Total and Permanent Disability,
then this Option will expire at the close of business at Company headquarters on
the date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).
 
   
Leaves of Absence
  For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.
 
   
Restrictions on Exercise
  The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.
 
   
Notice of Exercise
  When you wish to exercise this Option you must provide a notice of exercise
form in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Financial Engines, Inc.
Stock Option Agreement

-1-



--------------------------------------------------------------------------------



 



     
Form of Payment
  When you submit your notice of exercise, you must include payment of the
Option exercise price for the Shares you are purchasing. Payment may be made in
the following form(s):
 
   
 
 
•   Your personal check, a cashier’s check or a money order.
 
   
 
 
•   Certificates for Shares that you own, along with any forms needed to effect
a transfer of those Shares to the Company. The value of the Shares, determined
as of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender or attest to the ownership of Shares in payment
of the exercise price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.
 
   
 
 
•   By delivery on a form approved by the Company of an irrevocable direction to
a securities broker approved by the Company to sell all or part of the Shares
that are issued to you when you exercise this Option and to deliver to the
Company from the sale proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The balance of the sale proceeds, if any, will
be delivered to you. The directions must be given by providing a notice of
exercise form approved by the Company.
 
   
 
 
•   By delivery on a form approved by the Company of an irrevocable direction to
a securities broker or lender approved by the Company to pledge Shares that are
issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.
 
   
 
 
•   Any other form permitted by the Committee in its sole discretion.
 
   
 
  Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.
 
   
Withholding Taxes and Stock Withholding
  You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this Award or the Option exercise. These arrangements, at the sole
discretion of the Company, may include (a) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), (b) having the Company withhold Shares that otherwise would
be issued to you when you exercise this Option having a Fair Market Value equal
to the amount necessary to satisfy the minimum statutory withholding amount, or
(c) any other arrangement approved by the Company. The Fair Market Value of any
Shares withheld, determined as of the effective date of the Option exercise,
will be applied as a credit against the withholding taxes. You also authorize
the Company, or your actual employer, to satisfy all withholding obligations of
the Company or your actual employer with respect to this Award from your wages
or other cash compensation payable to you by the Company or your actual
employer.
 
   
Restrictions on Resale
  You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

Financial Engines, Inc.
Stock Option Agreement

-2-



--------------------------------------------------------------------------------



 



     
Transfer of Option
  In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.
 
   
Retention Rights
  Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
 
   
Stockholder Rights
  Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
Shares, the number of Shares covered by this Option and the exercise price per
Share shall be adjusted pursuant to the Plan.
 
   
Successors and Assigns
  Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.
 
   
Notice
  Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given upon the earliest of personal
delivery, receipt or the third full day following mailing with postage and fees
prepaid, addressed to the other party hereto at the address last known in the
Company’s records or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
   
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. This
Agreement may be amended by the Committee without your consent; however, if any
such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY ACCEPTING THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
Financial Engines, Inc.
Stock Option Agreement

-3-